Title: Robley Dunglison to James Madison, 7 October 1833
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia
                                
                                October 7th. 1833
                            
                        
                        It is my intention to quit this place, to which I shall ever be attached by many tender associations, on the
                            14th Inst., and I hope to be able to take leave of Mrs. Madison and yourself on that day. Our intention is to proceed to
                            Dr. Terrill’s the same evening, so that our visit can be but short. Brief as it may be, I cannot willingly forego the
                            pleasure of calling at Montpellier before I quit this State. Should any thing, however, interfere with Mrs Dunglison’s
                            desires and my own, so that we may be precluded from calling on our way, I beg of you and Mrs Madison to accept, on the
                            part of Mrs Dunglison and myself, our grateful acknowledgments for many signal evidences of kindness and friendship, and
                            I trust I may be permitted to hope that I shall be enabled, for many years to come, to have an opportunity of
                            personally enjoying the rich intellectual and social treat, which has yielded me so much satisfaction and instruction at
                            Montpellier.
                        Mrs Dunglison joins me in expressions of the most respectful and cordial esteem to Mrs Madison, and believe
                            me, dear Sir, Most truly, your obliged humble Servant,
                        
                            
                                Robley Dunglison
                            
                        
                    